Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the phrases "like a test tube" and “like strips” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,649,121 (Hamamoto et al. hereinafter).
In re claim 1, with reference to Figs. 5, 6, 18, and 19, Hamamoto et al. discloses: An inner bag container preform to be used in production of a dual-structure container by simultaneous stretch-blow molding according to a stack preform method, the dual-structure container including an outer container (7A) and an inner bag (7B) container housed in the outer container, the inner bag container preform is shaped as a whole like a test tube (see Fig. 19) having a neck to be positioned within a mouth that is an unstretch-molded part (threaded region 20a and fig. 8) of the outer container preform when the inner bag container preform is housed within the outer container preform, a body connecting to the neck and a bottom to close the lower end of the body [at “7(20)” below], and contraction-control grooves are formed at a plurality of sites at intervals in the circumferential direction on the inner surface or the outer surface of the body, and the grooves extend linearly in the axial direction (see figs. 18 and 19 below).
[AltContent: textbox (Grooves)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    372
    481
    media_image1.png
    Greyscale


 
[AltContent: textbox (Neck)][AltContent: rect][AltContent: textbox (Body)][AltContent: rect]
    PNG
    media_image2.png
    766
    527
    media_image2.png
    Greyscale


In re claim 2, with reference to the figs. noted above, Hamamoto et al. discloses the claimed invention including wherein the minimal thickness t at the contraction-control grooves is not more than 80% of the thickness T at a part other than the grooves (i.e though 30) when viewed in a plan cross section of the body (See fig. 18 above, grooves are ~50% the thickness of the non-grooves at 30).
In re claim 5, with reference to the figs. noted above, Hamamoto et al. discloses the claimed invention including wherein the plurality of contraction-control grooves are arranged point-symmetrically when viewed in a plan cross section of the body (see Fig. 18).
In re claim 6, with reference to the figs. noted above, Hamamoto et al. discloses the claimed invention including wherein the plurality of contraction-control grooves are formed at two to four sites when viewed in a plan cross section of the body (four sites, see Fig. 18).
In re claim 7, with reference to the figs. noted above, Hamamoto et al. discloses the claimed invention including wherein the contraction-control grooves have an axial length L of not less than 30% with respect to height H of the body (see Fig. 19).
In re claim 8, with reference to the figs. noted above, Hamamoto et al. discloses the claimed invention including wherein the contraction-control grooves are formed on the inner surface of the body (see Figs. 18 and 19).
In re claim 9, with reference to the figs. noted above, Hamamoto et al. discloses A dual-structure container including an inner bag container and an outer container formed by simultaneous stretch-blow molding according to a stack preform method using an inner bag container preform and an outer container preform, the dual-structure container has a body on which contraction-control thin portions are formed at a plurality of sites at intervals in the circumferential direction (as in re claim 1 above), and the contraction-control thin portions extend like strips in the axial direction (at groove sites as in re claim 1 above).
In re claim 10, with reference to the figs. noted above, Hamamoto et al. discloses the claimed invention including wherein the minimal thickness t' at the contraction-control thin portions is not more than 70% of the thickness T' at a part other than the thin portions when viewed in a plan cross section (as in re claim 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al.
In re claims 3 and 4, Hamamoto et al. fails to disclose wherein the minimal thickness t at the contraction-control grooves is not less than 200 micrometers, and the width w at the contraction-control grooves is in a range of 0.2 to 8 mm when viewed in a plan cross section of the body.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have scaled the invention of Hamamoto et al. such that the groove thickness and width were dimensioned as claimed since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A). Please note that in the instant application, paragraph 0034, applicant has not disclosed any criticality for the claimed limitations beyond obvious concerns such as preventing breakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733